        Case 2:18-cv-01290-WSS Document 105 Filed 11/12/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KYKO GLOBAL, INC., et al,

                      Plaintiffs,                        Civil Action No. 2:18-cv-1290

       v.                                                Hon. William S. Stickman, IV

PRITHVI INFORMATION SOLUTIONS,
LTD., et al,

                      Defendants.




                        ORDER SETTING BRIEFING SCHEDULE

       AND NOW, this 12th day of November, 2019, Defendant Anandhan Jayaraman having

filed a Motion to Dismiss with Brief in Support thereof, ECF Nos. 103 and 104, IT IS HEREBY

ORDERED that Plaintiff’s response and brief in opposition thereto, not to exceed twenty pages,

shall be filed by December 16, 2019. Defendant shall file any reply brief, not to exceed fifteen

pages, by December 23, 2019.


                                                    BY THE COURT:


                                                    /s/ William S. Stickman, IV
                                                    WILLIAM S. STICKMAN
                                                    UNITED STATES DISTRICT JUDGE
